UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	September 30, 2011 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (99.2%) (a) Shares Value Aerospace and defense (5.4%) Embraer SA ADR (Brazil) 627,000 $15,906,990 Goodrich Corp. 207,600 25,053,168 Honeywell International, Inc. 452,500 19,869,275 Northrop Grumman Corp. (S) 166,500 8,684,640 Precision Castparts Corp. 293,761 45,668,085 Safran SA (France) 430,631 13,251,026 TransDigm Group, Inc. (NON) 176,900 14,447,423 United Technologies Corp. (S) 155,500 10,940,980 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B 314,200 19,841,730 Airlines (0.4%) Delta Air Lines, Inc. (NON) 1,625,900 12,194,250 Auto components (1.1%) Autoliv, Inc. (Sweden) (S) 212,000 10,282,000 Lear Corp. 484,900 20,802,210 Automobiles (0.5%) Ford Motor Co. (NON) 1,406,800 13,603,756 Beverages (1.9%) Coca-Cola Co. (The) 185,900 12,559,404 Coca-Cola Enterprises, Inc. 1,221,800 30,398,384 PepsiCo, Inc. 175,200 10,844,880 Biotechnology (2.5%) Alexion Pharmaceuticals, Inc. (NON) 171,900 11,011,914 Amarin Corp. PLC ADR (Ireland) (NON) 300,000 2,760,000 Amylin Pharmaceuticals, Inc. (NON) (S) 335,300 3,094,819 BioMarin Pharmaceuticals, Inc. (NON) (S) 423,700 13,503,319 Celgene Corp. (NON) 291,600 18,055,872 Cubist Pharmaceuticals, Inc. (NON) (S) 336,911 11,899,697 Dendreon Corp. (NON) (S) 428,364 3,855,276 Human Genome Sciences, Inc. (NON) (S) 485,358 6,159,193 Building products (0.1%) Owens Corning, Inc. (NON) 135,000 2,926,800 Capital markets (1.1%) Apollo Global Management, LLC. Class A 345,816 3,541,156 Invesco, Ltd. 618,200 9,588,282 Morgan Stanley 364,000 4,914,000 State Street Corp. 443,500 14,262,960 Chemicals (3.6%) Agrium, Inc. (Canada) 182,756 12,182,515 Albemarle Corp. 310,400 12,540,160 Celanese Corp. Ser. A 861,199 28,014,803 CF Industries Holdings, Inc. 30,600 3,775,734 Huntsman Corp. 1,197,696 11,581,720 LyondellBasell Industries NV Class A (Netherlands) 725,927 17,734,397 Monsanto Co. 282,400 16,955,296 Commercial banks (0.1%) SVB Financial Group (NON) (S) 99,400 3,677,800 Communications equipment (5.0%) ADTRAN, Inc. (S) 701,400 18,559,044 Aruba Networks, Inc. (NON) (S) 537,694 11,243,182 Cisco Systems, Inc. 1,137,355 17,617,629 F5 Networks, Inc. (NON) 81,600 5,797,680 Juniper Networks, Inc. (NON) 552,503 9,536,202 Polycom, Inc. (NON) (S) 1,352,598 24,847,225 Qualcomm, Inc. 1,082,335 52,633,951 RADWARE, Ltd. (Israel) (NON) 122,199 2,638,276 Computers and peripherals (8.7%) Apple, Inc. (NON) 464,329 176,992,927 EMC Corp. (NON) (S) 1,074,500 22,553,755 Hewlett-Packard Co. 502,283 11,276,253 SanDisk Corp. (NON) 954,012 38,494,384 Consumer finance (0.2%) Green Dot Corp. Class A (NON) (S) 180,074 5,639,918 Diversified financial services (1.5%) CME Group, Inc. 85,800 21,141,120 IntercontinentalExchange, Inc. (NON) (S) 111,100 13,138,686 JPMorgan Chase & Co. 294,400 8,867,328 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 1,032,606 6,402,157 Electrical equipment (0.9%) Cooper Industries PLC 296,100 13,656,132 GrafTech International, Ltd. (NON) (S) 981,700 12,467,590 Electronic equipment, instruments, and components (0.9%) Jabil Circuit, Inc. 227,600 4,049,004 TE Connectivity, Ltd. (Switzerland) 456,900 12,857,166 Trimble Navigation, Ltd. (NON) 221,000 7,414,550 Energy equipment and services (2.9%) Key Energy Services, Inc. (NON) 694,400 6,589,856 National Oilwell Varco, Inc. 518,600 26,562,692 Oil States International, Inc. (NON) (S) 305,056 15,533,452 Schlumberger, Ltd. 429,300 25,642,089 Technip SA (France) 122,071 9,785,503 Food and staples retail (0.5%) Costco Wholesale Corp. 185,500 15,233,260 Food products (0.8%) Corn Products International, Inc. 91,900 3,606,156 Mead Johnson Nutrition Co. Class A 264,600 18,212,418 Health-care equipment and supplies (3.6%) Baxter International, Inc. 791,958 44,460,522 Covidien PLC (Ireland) (S) 748,000 32,986,800 OraSure Technologies, Inc. (NON) 701,500 5,583,940 St. Jude Medical, Inc. 363,100 13,140,589 Stryker Corp. 170,000 8,012,100 Health-care providers and services (3.5%) Aetna, Inc. 1,025,600 37,280,560 CIGNA Corp. 287,900 12,074,526 Express Scripts, Inc. (NON) (S) 513,500 19,035,445 Lincare Holdings, Inc. (S) 554,300 12,471,750 Quest Diagnostics, Inc. (S) 410,664 20,270,375 Health-care technology (0.8%) Cerner Corp. (NON) (S) 119,200 8,167,584 SXC Health Solutions Corp. (Canada) (NON) 270,500 15,066,850 Hotels, restaurants, and leisure (2.2%) Carnival Corp. (S) 494,400 14,980,320 Las Vegas Sands Corp. (NON) 497,155 19,060,923 Starbucks Corp. 535,700 19,976,253 Wyndham Worldwide Corp. 314,769 8,974,064 Household durables (0.6%) Beam, Inc. (WIS) (S) 209,404 11,324,568 Newell Rubbermaid, Inc. 503,000 5,970,610 Household products (1.8%) Colgate-Palmolive Co. 237,200 21,034,896 Procter & Gamble Co. (The) 469,800 29,681,964 Independent power producers and energy traders (0.7%) AES Corp. (The) (NON) 2,143,300 20,918,608 Industrial conglomerates (0.8%) General Electric Co. 663,400 10,110,216 Tyco International, Ltd. 344,700 14,046,525 Insurance (1.7%) Aflac, Inc. 390,700 13,654,965 AON Corp. 395,600 16,607,288 Assured Guaranty, Ltd. (Bermuda) 250,800 2,756,292 Hartford Financial Services Group, Inc. (The) (S) 892,100 14,398,494 Internet and catalog retail (2.9%) Amazon.com, Inc. (NON) (S) 234,600 50,727,558 Priceline.com, Inc. (NON) (S) 69,290 31,143,083 Internet software and services (1.8%) Baidu, Inc. ADR (China) (NON) 159,187 17,018,682 Google, Inc. Class A (NON) 65,898 33,896,613 IT Services (2.4%) Accenture PLC Class A (S) 251,500 13,249,020 Cognizant Technology Solutions Corp. (NON) 267,400 16,765,980 Mastercard, Inc. Class A 78,000 24,738,480 Western Union Co. (The) 898,100 13,731,949 Leisure equipment and products (0.6%) Hasbro, Inc. 515,800 16,820,238 Life sciences tools and services (2.6%) Agilent Technologies, Inc. (NON) 451,100 14,096,875 Bruker Corp. (NON) (S) 1,313,298 17,768,922 Thermo Fisher Scientific, Inc. (NON) 861,800 43,641,552 Machinery (3.9%) AGCO Corp. (NON) 358,100 12,379,517 Cummins, Inc. 240,500 19,639,230 Eaton Corp. 594,446 21,102,833 Lincoln Electric Holdings, Inc. 328,904 9,541,505 Parker Hannifin Corp. 513,506 32,417,634 Timken Co. 500,130 16,414,267 Media (2.0%) Interpublic Group of Companies, Inc. (The) 2,838,700 20,438,640 Time Warner, Inc. (S) 706,800 21,182,796 Walt Disney Co. (The) (S) 538,000 16,226,080 Metals and mining (1.6%) Carpenter Technology Corp. (S) 217,000 9,741,130 Cliffs Natural Resources, Inc. (S) 207,898 10,638,141 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 418,400 12,740,280 Teck Resources Limited Class B (Canada) 284,300 8,298,717 Walter Energy, Inc. 64,590 3,876,046 Multiline retail (1.6%) Kohl's Corp. (S) 492,800 24,196,480 Nordstrom, Inc. 494,871 22,605,707 Office electronics (0.3%) Xerox Corp. 1,087,577 7,580,412 Oil, gas, and consumable fuels (4.5%) Alpha Natural Resources, Inc. (NON) 614,500 10,870,505 Anadarko Petroleum Corp. 184,200 11,613,810 Brigham Exploration Co. (NON) 543,217 13,721,661 CONSOL Energy, Inc. 188,300 6,389,019 Kosmos Energy, Ltd. (NON) 658,118 7,706,562 Linn Energy, LLC (Units) 595,118 21,221,908 Noble Energy, Inc. (S) 328,300 23,243,640 Occidental Petroleum Corp. 364,200 26,040,300 QEP Resources, Inc. 233,300 6,315,431 Personal products (0.6%) Estee Lauder Cos., Inc. (The) Class A 189,200 16,619,328 Pharmaceuticals (1.5%) Elan Corp. PLC ADR (Ireland) (NON) 1,361,694 14,338,638 Merck & Co., Inc. 415,100 13,577,921 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 214,000 7,965,080 Viropharma, Inc. (NON) 307,100 5,549,297 Real estate management and development (0.9%) BR Malls Participacoes SA (Brazil) 713,360 7,274,276 CB Richard Ellis Group, Inc. Class A (NON) 1,301,800 17,522,228 Road and rail (1.2%) Hertz Global Holdings, Inc. (NON) 860,500 7,658,450 Kansas City Southern (NON) 376,154 18,792,654 Swift Transportation Co. (NON) 1,348,046 8,681,416 Semiconductors and semiconductor equipment (3.8%) Advanced Micro Devices, Inc. (NON) (S) 2,605,219 13,234,513 Cymer, Inc. (NON) (S) 192,200 7,145,996 First Solar, Inc. (NON) (S) 152,110 9,614,873 Intel Corp. 475,663 10,145,892 KLA-Tencor Corp. 305,000 11,675,400 Lam Research Corp. (NON) 182,300 6,923,754 Marvell Technology Group, Ltd. (NON) 1,296,700 18,841,051 Novellus Systems, Inc. (NON) (S) 457,100 12,460,546 Texas Instruments, Inc. 745,000 19,854,250 Software (6.4%) Adobe Systems, Inc. (NON) (S) 460,700 11,135,119 BMC Software, Inc. (NON) 591,800 22,819,808 Check Point Software Technologies, Ltd. (Israel) (NON) (S) 288,000 15,194,880 Informatica Corp. (NON) 140,400 5,749,380 Microsoft Corp. 535,863 13,337,630 Oracle Corp. 1,719,900 49,429,926 Red Hat, Inc. (NON) 305,466 12,908,993 Salesforce.com, Inc. (NON) (S) 243,996 27,883,863 Synchronoss Technologies, Inc. (NON) (S) 227,400 5,664,534 Synopsys, Inc. (NON) 338,900 8,255,604 VMware, Inc. Class A (NON) (S) 140,250 11,273,295 Specialty retail (2.1%) Bed Bath & Beyond, Inc. (NON) (S) 285,787 16,378,453 Dick's Sporting Goods, Inc. (NON) 251,700 8,421,882 Office Depot, Inc. (NON) (S) 644,800 1,328,288 Signet Jewelers, Ltd. (Bermuda) (NON) 123,300 4,167,540 TJX Cos., Inc. (The) (S) 231,372 12,834,205 Williams-Sonoma, Inc. 523,500 16,118,565 Textiles, apparel, and luxury goods (1.2%) Coach, Inc. 200,800 10,407,464 Iconix Brand Group, Inc. (NON) 830,868 13,127,714 Steven Madden, Ltd. (NON) 357,264 10,753,646 Tobacco (1.4%) Philip Morris International, Inc. 635,300 39,630,014 Trading companies and distributors (0.3%) United Rentals, Inc. (NON) (S) 353,000 5,944,520 WESCO International, Inc. (NON) (S) 77,367 2,595,663 Wireless telecommunication services (0.9%) American Tower Corp. Class A (NON) 163,902 8,817,928 NII Holdings, Inc. (NON) 622,500 16,776,375 Total common stocks (cost $2,900,521,909) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Novellus Systems, Inc. 144A cv. sr. notes 2 5/8s, 2041 $2,475,000 $2,128,253 Total convertible bonds and notes (cost $2,475,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $740,458 Total warrants (cost $1,699,687) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration date/ Contract strike price amount Value Best Buy Co., Inc. (Call) Jan-12/$35.00 913,624 $116,414 JPMorgan Chase & Co. (Call) Jan-12/45.00 269,705 15,608 JPMorgan Chase & Co. (Call) Jan-12/50.00 396,820 5,470 Total purchased options outstanding (cost $2,915,936) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 $— Total convertible preferred stocks (cost $10,451,238) $— SHORT-TERM INVESTMENTS (13.7%) (a) Principal amount/shares Value U.S. Treasury Bills for effective yields from 0.11% to 0.13%, November 17, 2011 $1,459,000 $1,458,617 U.S. Treasury Bills for effective yields from 0.10% to 0.11%, October 20, 2011 1,665,000 1,664,791 U.S. Treasury Bills for an effective yield of 0.07%, June 28, 2012 (SEGSF) 513,000 512,714 Putnam Cash Collateral Pool, LLC 0.16% (d) 373,291,121 373,291,121 Putnam Money Market Liquidity Fund 0.10% (e) 15,615,814 15,615,814 Total short-term investments (cost $392,543,057) TOTAL INVESTMENTS Total investments (cost $3,310,606,827) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $36,041,825) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Euro Sell 10/19/11 $34,592,512 $36,041,825 $1,449,313 Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $429,403) (Unaudited) Contract Expiration date/ amount strike price Value Best Buy Co., Inc. (Call) 913,624 Jan-12/$40.00 $46,793 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 80,413 $— 9/26/12 (1 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPBNK) of common stocks $(33,478) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $2,858,572,295. (b) The aggregate identified cost on a tax basis is $3,311,578,876 resulting in gross unrealized appreciation and depreciation of $374,139,629 and $454,176,664, respectively, or net unrealized depreciation of $80,037,035. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $—, or less than 0.1% of net assets. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (WIS) When-issued security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $353,375,076. The fund received cash collateral of $373,291,121, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,483 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $144,857,151 and $140,025,263, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $33,527 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts and written options contracts at the close of the reporting period are indicative of the volume of activity for each during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position.Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,048,335 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $129,922. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $421,853,043 $— $— Consumer staples 197,820,704 — — Energy 201,450,925 9,785,503 — Financials 156,984,793 — — Health care 415,829,416 — — Industrials 380,981,493 13,251,026 — Information technology 837,041,671 — — Materials 148,078,939 — — Telecommunication services 31,996,460 — — Utilities 20,918,608 — — Total common stocks — Convertible bonds and notes — 2,128,253 — Purchased options outstanding — 137,492 — Warrants 740,458 — — Short-term investments 15,615,814 376,927,243 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,449,313 $— Written options — (46,793) — Total return swap contracts — (33,478) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,449,313 $— Equity contracts 877,950 80,271 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 29, 2011
